


110 HR 979 IH: To amend title I of the Employee Retirement Income

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 979
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Mr. Norwood (for
			 himself and Mr. Dingell) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and Labor and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974, title XXVII of the Public Health Service Act, and the
		  Internal Revenue Code of 1986 to protect consumers in managed care plans and
		  other health coverage.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Bipartisan Consensus
			 Managed Care Improvement Act of 2007.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—IMPROVING MANAGED CARE
					Subtitle A—Grievance and Appeals
					Sec. 101. Utilization review activities.
					Sec. 102. Internal appeals procedures.
					Sec. 103. External appeals procedures.
					Sec. 104. Establishment of a grievance process.
					Subtitle B—Access to Care
					Sec. 111. Consumer choice option.
					Sec. 112. Choice of health care professional.
					Sec. 113. Access to emergency care.
					Sec. 114. Access to specialty care.
					Sec. 115. Access to obstetrical and gynecological
				care.
					Sec. 116. Access to pediatric care.
					Sec. 117. Continuity of care.
					Sec. 118. Access to needed prescription drugs.
					Sec. 119. Coverage for individuals participating in approved
				clinical trials.
					Subtitle C—Access to Information
					Sec. 121. Patient access to information.
					Subtitle D—Protecting the Doctor-Patient
				Relationship
					Sec. 131. Prohibition of interference with certain medical
				communications.
					Sec. 132. Prohibition of discrimination against providers based
				on licensure.
					Sec. 133. Prohibition against improper incentive
				arrangements.
					Sec. 134. Payment of claims.
					Sec. 135. Protection for patient advocacy.
					Subtitle E—Definitions
					Sec. 151. Definitions.
					Sec. 152. Preemption; State flexibility;
				construction.
					Sec. 153. Exclusions.
					Sec. 154. Coverage of limited scope plans.
					Sec. 155. Regulations.
					Title II—APPLICATION OF QUALITY CARE STANDARDS TO GROUP HEALTH
				PLANS AND HEALTH INSURANCE COVERAGE UNDER THE PUBLIC HEALTH SERVICE
				ACT
					Sec. 201. Application to group health plans and group health
				insurance coverage.
					Sec. 202. Application to individual health insurance
				coverage.
					Title III—AMENDMENTS TO THE EMPLOYEE RETIREMENT INCOME SECURITY
				ACT OF 1974
					Sec. 301. Application of patient protection standards to group
				health plans and group health insurance coverage under the
				Employee Retirement Income Security Act of
				1974.
					Sec. 302. ERISA preemption not to apply to certain actions
				involving health insurance policyholders.
					Title IV—APPLICATION TO GROUP HEALTH PLANS UNDER THE INTERNAL
				REVENUE CODE OF 1986
					Sec. 401. Amendments to the Internal Revenue Code of
				1986.
					Title V—EFFECTIVE DATES; COORDINATION IN
				IMPLEMENTATION
					Sec. 501. Effective dates.
					Sec. 502. Coordination in implementation.
					Title VI—HEALTH CARE PAPERWORK SIMPLIFICATION
					Sec. 601. Health care paperwork simplification.
				
			IIMPROVING MANAGED
			 CARE
			AGrievance and
			 Appeals
				101.Utilization
			 review activities
					(a)Compliance With
			 Requirements
						(1)In
			 generalA group health plan, and a health insurance issuer that
			 provides health insurance coverage, shall conduct utilization review activities
			 in connection with the provision of benefits under such plan or coverage only
			 in accordance with a utilization review program that meets the requirements of
			 this section.
						(2)Use of outside
			 agentsNothing in this section shall be construed as preventing a
			 group health plan or health insurance issuer from arranging through a contract
			 or otherwise for persons or entities to conduct utilization review activities
			 on behalf of the plan or issuer, so long as such activities are conducted in
			 accordance with a utilization review program that meets the requirements of
			 this section.
						(3)Utilization
			 review definedFor purposes of this section, the terms
			 utilization review and utilization review activities
			 mean procedures used to monitor or evaluate the use or coverage, clinical
			 necessity, appropriateness, efficacy, or efficiency of health care services,
			 procedures or settings, and includes prospective review, concurrent review,
			 second opinions, case management, discharge planning, or retrospective
			 review.
						(b)Written Policies
			 and Criteria
						(1)Written
			 policiesA utilization review program shall be conducted
			 consistent with written policies and procedures that govern all aspects of the
			 program.
						(2)Use of written
			 criteria
							(A)In
			 generalSuch a program shall utilize written clinical review
			 criteria developed with input from a range of appropriate actively practicing
			 health care professionals, as determined by the plan, pursuant to the program.
			 Such criteria shall include written clinical review criteria that are based on
			 valid clinical evidence where available and that are directed specifically at
			 meeting the needs of at-risk populations and covered individuals with chronic
			 conditions or severe illnesses, including gender-specific criteria and
			 pediatric-specific criteria where available and appropriate.
							(B)Continuing use
			 of standards in retrospective reviewIf a health care service has
			 been specifically pre-authorized or approved for an enrollee under such a
			 program, the program shall not, pursuant to retrospective review, revise or
			 modify the specific standards, criteria, or procedures used for the utilization
			 review for procedures, treatment, and services delivered to the enrollee during
			 the same course of treatment.
							(C)Review of sample
			 of claims denialsSuch a program shall provide for an evaluation
			 of the clinical appropriateness of at least a sample of denials of claims for
			 benefits.
							(c)Conduct of
			 Program Activities
						(1)Administration by
			 health care professionalsA utilization review program shall be
			 administered by qualified health care professionals who shall oversee review
			 decisions.
						(2)Use of
			 qualified, independent personnel
							(A)In
			 generalA utilization review program shall provide for the
			 conduct of utilization review activities only through personnel who are
			 qualified and have received appropriate training in the conduct of such
			 activities under the program.
							(B)Prohibition of
			 contingent compensation arrangementsSuch a program shall not,
			 with respect to utilization review activities, permit or provide compensation
			 or anything of value to its employees, agents, or contractors in a manner that
			 encourages denials of claims for benefits.
							(C)Prohibition of
			 conflictsSuch a program shall not permit a health care
			 professional who is providing health care services to an individual to perform
			 utilization review activities in connection with the health care services being
			 provided to the individual.
							(3)Accessibility of
			 reviewSuch a program shall provide that appropriate personnel
			 performing utilization review activities under the program, including the
			 utilization review administrator, are reasonably accessible by toll-free
			 telephone during normal business hours to discuss patient care and allow
			 response to telephone requests, and that appropriate provision is made to
			 receive and respond promptly to calls received during other hours.
						(4)Limits on
			 frequencySuch a program shall not provide for the performance of
			 utilization review activities with respect to a class of services furnished to
			 an individual more frequently than is reasonably required to assess whether the
			 services under review are medically necessary or appropriate.
						(d)Deadline for
			 Determinations
						(1)Prior
			 authorization services
							(A)In
			 generalExcept as provided in paragraph (2), in the case of a
			 utilization review activity involving the prior authorization of health care
			 items and services for an individual, the utilization review program shall make
			 a determination concerning such authorization, and provide notice of the
			 determination to the individual or the individual’s designee and the
			 individual’s health care provider by telephone and in printed form, as soon as
			 possible in accordance with the medical exigencies of the case, and in no event
			 later than the deadline specified in subparagraph (B).
							(B)Deadline
								(i)In
			 generalSubject to clauses (ii) and (iii), the deadline specified
			 in this subparagraph is 14 days after the date of receipt of the request for
			 prior authorization.
								(ii)Extension
			 permitted where notice of additional information requiredIf a
			 utilization review program—
									(I)receives a request
			 for a prior authorization,
									(II)determines that
			 additional information is necessary to complete the review and make the
			 determination on the request, and
									(III)notifies the
			 requester, not later than 5 business days after the date of receiving the
			 request, of the need for such specified additional information,
									the deadline
			 specified in this subparagraph is 14 days after the date the program receives
			 the specified additional information, but in no case later than 28 days after
			 the date of receipt of the request for the prior authorization. This clause
			 shall not apply if the deadline is specified in clause (iii).(iii)Expedited
			 casesIn the case of a situation described in section
			 102(c)(1)(A), the deadline specified in this subparagraph is 72 hours after the
			 time of the request for prior authorization.
								(2)Ongoing
			 care
							(A)Concurrent
			 review
								(i)In
			 generalSubject to subparagraph (B), in the case of a concurrent
			 review of ongoing care (including hospitalization), which results in a
			 termination or reduction of such care, the plan must provide by telephone and
			 in printed form notice of the concurrent review determination to the individual
			 or the individual’s designee and the individual’s health care provider as soon
			 as possible in accordance with the medical exigencies of the case, with
			 sufficient time prior to the termination or reduction to allow for an appeal
			 under section 102(c)(1)(A) to be completed before the termination or reduction
			 takes effect.
								(ii)Contents of
			 noticeSuch notice shall include, with respect to ongoing health
			 care items and services, the number of ongoing services approved, the new total
			 of approved services, the date of onset of services, and the next review date,
			 if any, as well as a statement of the individual’s rights to further
			 appeal.
								(B)ExceptionSubparagraph
			 (A) shall not be interpreted as requiring plans or issuers to provide coverage
			 of care that would exceed the coverage limitations for such care.
							(3)Previously
			 provided servicesIn the case of a utilization review activity
			 involving retrospective review of health care services previously provided for
			 an individual, the utilization review program shall make a determination
			 concerning such services, and provide notice of the determination to the
			 individual or the individual’s designee and the individual’s health care
			 provider by telephone and in printed form, within 30 days of the date of
			 receipt of information that is reasonably necessary to make such determination,
			 but in no case later than 60 days after the date of receipt of the claim for
			 benefits.
						(4)Failure to meet
			 deadlineIn a case in which a group health plan or health
			 insurance issuer fails to make a determination on a claim for benefit under
			 paragraph (1), (2)(A), or (3) by the applicable deadline established under the
			 respective paragraph, the failure shall be treated under this subtitle as a
			 denial of the claim as of the date of the deadline.
						(5)Reference to
			 special rules for emergency services, maintenance care, and post-stabilization
			 careFor waiver of prior authorization requirements in certain
			 cases involving emergency services and maintenance care and post-stabilization
			 care, see subsections (a)(1) and (b) of section 113, respectively.
						(e)Notice of
			 Denials of Claims for Benefits
						(1)In
			 generalNotice of a denial of claims for benefits under a
			 utilization review program shall be provided in printed form and written in a
			 manner calculated to be understood by the participant, beneficiary, or enrollee
			 and shall include—
							(A)the reasons for the
			 denial (including the clinical rationale);
							(B)instructions on
			 how to initiate an appeal under section 102; and
							(C)notice of the
			 availability, upon request of the individual (or the individual’s designee) of
			 the clinical review criteria relied upon to make such denial.
							(2)Specification of
			 any additional informationSuch a notice shall also specify what
			 (if any) additional necessary information must be provided to, or obtained by,
			 the person making the denial in order to make a decision on such an
			 appeal.
						(f)Claim for
			 Benefits and Denial of Claim for Benefits DefinedFor purposes of
			 this subtitle:
						(1)Claim for
			 benefitsThe term claim for benefits means any
			 request for coverage (including authorization of coverage), for eligibility, or
			 for payment in whole or in part, for an item or service under a group health
			 plan or health insurance coverage.
						(2)Denial of claim
			 for benefitsThe term denial means, with respect to
			 a claim for benefits, means a denial, or a failure to act on a timely basis
			 upon, in whole or in part, the claim for benefits and includes a failure to
			 provide benefits (including items and services) required to be provided under
			 this title.
						102.Internal
			 appeals procedures
					(a)Right of
			 Review
						(1)In
			 generalEach group health plan, and each health insurance issuer
			 offering health insurance coverage—
							(A)shall provide
			 adequate notice in writing to any participant or beneficiary under such plan,
			 or enrollee under such coverage, whose claim for benefits under the plan or
			 coverage has been denied (within the meaning of section 101(f)(2)), setting
			 forth the specific reasons for such denial of claim for benefits and rights to
			 any further review or appeal, written in a manner calculated to be understood
			 by the participant, beneficiary, or enrollee; and
							(B)shall afford such
			 a participant, beneficiary, or enrollee (and any provider or other person
			 acting on behalf of such an individual with the individual’s consent or without
			 such consent if the individual is medically unable to provide such consent) who
			 is dissatisfied with such a denial of claim for benefits a reasonable
			 opportunity (of not less than 180 days) to request and obtain a full and fair
			 review by a named fiduciary (with respect to such plan) or named appropriate
			 individual (with respect to such coverage) of the decision denying the
			 claim.
							(2)Treatment of
			 oral requestsThe request for review under paragraph (1)(B) may
			 be made orally, but, in the case of an oral request, shall be followed by a
			 request in writing.
						(b)Internal Review
			 Process
						(1)Conduct of
			 review
							(A)In
			 generalA review of a denial of claim under this section shall be
			 made by an individual who—
								(i)in a
			 case involving medical judgment, shall be a physician or, in the case of
			 limited scope coverage (as defined in subparagraph (B), shall be an appropriate
			 specialist;
								(ii)has
			 been selected by the plan or issuer; and
								(iii)did not make the
			 initial denial in the internally appealable decision.
								(B)Limited scope
			 coverage definedFor purposes of subparagraph (A), the term
			 limited scope coverage means a group health plan or health
			 insurance coverage the only benefits under which are for benefits described in
			 section 2791(c)(2)(A) of the Public Health
			 Service Act (42 U.S.C. 300gg–91(c)(2)).
							(2)Time limits for
			 internal reviews
							(A)In
			 generalHaving received such a request for review of a denial of
			 claim, the plan or issuer shall, in accordance with the medical exigencies of
			 the case but not later than the deadline specified in subparagraph (B),
			 complete the review on the denial and transmit to the participant, beneficiary,
			 enrollee, or other person involved a decision that affirms, reverses, or
			 modifies the denial. If the decision does not reverse the denial, the plan or
			 issuer shall transmit, in printed form, a notice that sets forth the grounds
			 for such decision and that includes a description of rights to any further
			 appeal. Such decision shall be treated as the final decision of the plan.
			 Failure to issue such a decision by such deadline shall be treated as a final
			 decision affirming the denial of claim.
							(B)Deadline
								(i)In
			 generalSubject to clauses (ii) and (iii), the deadline specified
			 in this subparagraph is 14 days after the date of receipt of the request for
			 internal review.
								(ii)Extension
			 permitted where notice of additional information requiredIf a
			 group health plan or health insurance issuer—
									(I)receives a request
			 for internal review,
									(II)determines that
			 additional information is necessary to complete the review and make the
			 determination on the request, and
									(III)notifies the
			 requester, not later than 5 business days after the date of receiving the
			 request, of the need for such specified additional information,
									the deadline
			 specified in this subparagraph is 14 days after the date the plan or issuer
			 receives the specified additional information, but in no case later than 28
			 days after the date of receipt of the request for the internal review. This
			 clause shall not apply if the deadline is specified in clause (iii).(iii)Expedited
			 casesIn the case of a situation described in subsection
			 (c)(1)(A), the deadline specified in this subparagraph is 72 hours after the
			 time of the request for review.
								(c)Expedited Review
			 Process
						(1)In
			 generalA group health plan, and a health insurance issuer, shall
			 establish procedures in writing for the expedited consideration of requests for
			 review under subsection (b) in situations—
							(A)in which, as
			 determined by the plan or issuer or as certified in writing by a treating
			 health care professional, the application of the normal timeframe for making a
			 determination could seriously jeopardize the life or health of the participant,
			 beneficiary, or enrollee or such an individual’s ability to regain maximum
			 function; or
							(B)described in
			 section 101(d)(2) (relating to requests for continuation of ongoing care which
			 would otherwise be reduced or terminated).
							(2)ProcessUnder
			 such procedures—
							(A)the request for
			 expedited review may be submitted orally or in writing by an individual or
			 provider who is otherwise entitled to request the review;
							(B)all necessary
			 information, including the plan’s or issuer’s decision, shall be transmitted
			 between the plan or issuer and the requester by telephone, facsimile, or other
			 similarly expeditious available method; and
							(C)the plan or issuer
			 shall expedite the review in the case of any of the situations described in
			 subparagraph (A) or (B) of paragraph (1).
							(3)Deadline for
			 decisionThe decision on the expedited review must be made and
			 communicated to the parties as soon as possible in accordance with the medical
			 exigencies of the case, and in no event later than 72 hours after the time of
			 receipt of the request for expedited review, except that in a case described in
			 paragraph (1)(B), the decision must be made before the end of the approved
			 period of care.
						(d)Waiver of
			 ProcessA plan or issuer may waive its rights for an internal
			 review under subsection (b). In such case the participant, beneficiary, or
			 enrollee involved (and any designee or provider involved) shall be relieved of
			 any obligation to complete the review involved and may, at the option of such
			 participant, beneficiary, enrollee, designee, or provider, proceed directly to
			 seek further appeal through any applicable external appeals process.
					103.External
			 appeals procedures
					(a)Right to
			 External Appeal
						(1)In
			 generalA group health plan, and a health insurance issuer
			 offering health insurance coverage, shall provide for an external appeals
			 process that meets the requirements of this section in the case of an
			 externally appealable decision described in paragraph (2), for which a timely
			 appeal is made either by the plan or issuer or by the participant, beneficiary,
			 or enrollee (and any provider or other person acting on behalf of such an
			 individual with the individual’s consent or without such consent if such an
			 individual is medically unable to provide such consent). The appropriate
			 Secretary shall establish standards to carry out such requirements.
						(2)Externally
			 appealable decision defined
							(A)In
			 generalFor purposes of this section, the term externally
			 appealable decision means a denial of claim for benefits (as defined in
			 section 101(f)(2))—
								(i)that
			 is based in whole or in part on a decision that the item or service is not
			 medically necessary or appropriate or is investigational or experimental;
			 or
								(ii)in
			 which the decision as to whether a benefit is covered involves a medical
			 judgment.
								(B)InclusionSuch
			 term also includes a failure to meet an applicable deadline for internal review
			 under section 102.
							(C)ExclusionsSuch
			 term does not include—
								(i)specific
			 exclusions or express limitations on the amount, duration, or scope of coverage
			 that do not involve medical judgment; or
								(ii)a
			 decision regarding whether an individual is a participant, beneficiary, or
			 enrollee under the plan or coverage.
								(3)Exhaustion of
			 internal review processExcept as provided under section 102(d),
			 a plan or issuer may condition the use of an external appeal process in the
			 case of an externally appealable decision upon a final decision in an internal
			 review under section 102, but only if the decision is made in a timely basis
			 consistent with the deadlines provided under this subtitle.
						(4)Filing fee
			 requirement
							(A)In
			 generalSubject to subparagraph (B), a plan or issuer may
			 condition the use of an external appeal process upon payment to the plan or
			 issuer of a filing fee that does not exceed $25.
							(B)Exception for
			 indigencyThe plan or issuer may not require payment of the
			 filing fee in the case of an individual participant, beneficiary, or enrollee
			 who certifies (in a form and manner specified in guidelines established by the
			 Secretary of Health and Human Services) that the individual is indigent (as
			 defined in such guidelines).
							(C)Refunding fee in
			 case of successful appealsThe plan or issuer shall refund
			 payment of the filing fee under this paragraph if the recommendation of the
			 external appeal entity is to reverse or modify the denial of a claim for
			 benefits which is the subject of the appeal.
							(b)General Elements
			 of External Appeals Process
						(1)Contract with
			 qualified external appeal entity
							(A)Contract
			 requirementExcept as provided in subparagraph (D), the external
			 appeal process under this section of a plan or issuer shall be conducted under
			 a contract between the plan or issuer and one or more qualified external appeal
			 entities (as defined in subsection (c)).
							(B)Limitation on
			 plan or issuer selectionThe applicable authority shall implement
			 procedures—
								(i)to
			 assure that the selection process among qualified external appeal entities will
			 not create any incentives for external appeal entities to make a decision in a
			 biased manner, and
								(ii)for
			 auditing a sample of decisions by such entities to assure that no such
			 decisions are made in a biased manner.
								(C)Other terms and
			 conditionsThe terms and conditions of a contract under this
			 paragraph shall be consistent with the standards the appropriate Secretary
			 shall establish to assure there is no real or apparent conflict of interest in
			 the conduct of external appeal activities. Such contract shall provide that all
			 costs of the process (except those incurred by the participant, beneficiary,
			 enrollee, or treating professional in support of the appeal) shall be paid by
			 the plan or issuer, and not by the participant, beneficiary, or enrollee. The
			 previous sentence shall not be construed as applying to the imposition of a
			 filing fee under subsection (a)(4).
							(D)State authority
			 with respect qualified external appeal entity for health insurance
			 issuersWith respect to health insurance issuers offering health
			 insurance coverage in a State, the State may provide for external review
			 activities to be conducted by a qualified external appeal entity that is
			 designated by the State or that is selected by the State in a manner determined
			 by the State to assure an unbiased determination.
							(2)Elements of
			 processAn external appeal process shall be conducted consistent
			 with standards established by the appropriate Secretary that include at least
			 the following:
							(A)Fair and de novo
			 determinationThe process shall provide for a fair, de novo
			 determination. However, nothing in this paragraph shall be construed as
			 providing for coverage of items and services for which benefits are
			 specifically excluded under the plan or coverage.
							(B)Standard of
			 reviewAn external appeal entity shall determine whether the
			 plan’s or issuer’s decision is in accordance with the medical needs of the
			 patient involved (as determined by the entity) taking into account, as of the
			 time of the entity’s determination, the patient’s medical condition and any
			 relevant and reliable evidence the entity obtains under subparagraph (D). If
			 the entity determines the decision is in accordance with such needs, the entity
			 shall affirm the decision and to the extent that the entity determines the
			 decision is not in accordance with such needs, the entity shall reverse or
			 modify the decision.
							(C)Consideration of
			 plan or coverage definitionsIn making such determination, the
			 external appeal entity shall consider (but not be bound by) any language in the
			 plan or coverage document relating to the definitions of the terms medical
			 necessity, medically necessary or appropriate, or experimental,
			 investigational, or related terms.
							(D)Evidence
								(i)In
			 generalAn external appeal entity shall include, among the
			 evidence taken into consideration—
									(I)the decision made
			 by the plan or issuer upon internal review under section 102 and any guidelines
			 or standards used by the plan or issuer in reaching such decision;
									(II)any personal
			 health and medical information supplied with respect to the individual whose
			 denial of claim for benefits has been appealed; and
									(III)the opinion of
			 the individual’s treating physician or health care professional.
									(ii)Additional
			 evidenceSuch entity may also take into consideration but not be
			 limited to the following evidence (to the extent available):
									(I)The results of
			 studies that meet professionally recognized standards of validity and
			 replicability or that have been published in peer-reviewed journals.
									(II)The results of
			 professional consensus conferences conducted or financed in whole or in part by
			 one or more government agencies.
									(III)Practice and
			 treatment guidelines prepared or financed in whole or in part by government
			 agencies.
									(IV)Government-issued
			 coverage and treatment policies.
									(V)Community standard
			 of care and generally accepted principles of professional medical
			 practice.
									(VI)To the extent
			 that the entity determines it to be free of any conflict of interest, the
			 opinions of individuals who are qualified as experts in one or more fields of
			 health care which are directly related to the matters under appeal.
									(VII)To the extent
			 that the entity determines it to be free of any conflict of interest, the
			 results of peer reviews conducted by the plan or issuer involved.
									(E)Determination
			 concerning externally appealable decisionsA qualified external
			 appeal entity shall determine—
								(i)whether a denial
			 of claim for benefits is an externally appealable decision (within the meaning
			 of subsection (a)(2));
								(ii)whether an
			 externally appealable decision involves an expedited appeal; and
								(iii)for purposes of
			 initiating an external review, whether the internal review process has been
			 completed.
								(F)Opportunity to
			 submit evidenceEach party to an externally appealable decision
			 may submit evidence related to the issues in dispute.
							(G)Provision of
			 informationThe plan or issuer involved shall provide timely
			 access to the external appeal entity to information and to provisions of the
			 plan or health insurance coverage relating to the matter of the externally
			 appealable decision, as determined by the entity.
							(H)Timely
			 decisionsA determination by the external appeal entity on the
			 decision shall—
								(i)be
			 made orally or in writing and, if it is made orally, shall be supplied to the
			 parties in writing as soon as possible;
								(ii)be
			 made in accordance with the medical exigencies of the case involved, but in no
			 event later than 21 days after the date (or, in the case of an expedited
			 appeal, 72 hours after the time) of requesting an external appeal of the
			 decision;
								(iii)state, in
			 layperson’s language, the basis for the determination, including, if relevant,
			 any basis in the terms or conditions of the plan or coverage; and
								(iv)inform the
			 participant, beneficiary, or enrollee of the individual’s rights (including any
			 limitation on such rights) to seek further review by the courts (or other
			 process) of the external appeal determination.
									(I)Compliance with
			 determinationIf the external appeal entity reverses or modifies
			 the denial of a claim for benefits, the plan or issuer shall—
									(i)upon
			 the receipt of the determination, authorize benefits in accordance with such
			 determination;
								(ii)take such actions
			 as may be necessary to provide benefits (including items or services) in a
			 timely manner consistent with such determination; and
								(iii)submit
			 information to the entity documenting compliance with the entity’s
			 determination and this subparagraph.
								(c)Qualifications
			 of External Appeal Entities
						(1)In
			 generalFor purposes of this section, the term qualified
			 external appeal entity means, in relation to a plan or issuer, an entity
			 that is certified under paragraph (2) as meeting the following
			 requirements:
							(A)The entity meets
			 the independence requirements of paragraph (3).
							(B)The entity
			 conducts external appeal activities through a panel of not fewer than 3
			 clinical peers.
							(C)The entity has
			 sufficient medical, legal, and other expertise and sufficient staffing to
			 conduct external appeal activities for the plan or issuer on a timely basis
			 consistent with subsection (b)(2)(G).
							(D)The entity meets
			 such other requirements as the appropriate Secretary may impose.
							(2)Initial
			 certification of external appeal entities
							(A)In
			 generalIn order to be treated as a qualified external appeal
			 entity with respect to—
								(i)a
			 group health plan, the entity must be certified (and, in accordance with
			 subparagraph (B), periodically recertified) as meeting the requirements of
			 paragraph (1)—
									(I)by the Secretary
			 of Labor;
									(II)under a process
			 recognized or approved by the Secretary of Labor; or
									(III)to the extent
			 provided in subparagraph (C)(i), by a qualified private standard-setting
			 organization (certified under such subparagraph); or
									(ii)a
			 health insurance issuer operating in a State, the entity must be certified
			 (and, in accordance with subparagraph (B), periodically recertified) as meeting
			 such requirements—
									(I)by
			 the applicable State authority (or under a process recognized or approved by
			 such authority); or
									(II)if the State has
			 not established a certification and recertification process for such entities,
			 by the Secretary of Health and Human Services, under a process recognized or
			 approved by such Secretary, or to the extent provided in subparagraph (C)(ii),
			 by a qualified private standard-setting organization (certified under such
			 subparagraph).
									(B)Recertification
			 processThe appropriate Secretary shall develop standards for the
			 recertification of external appeal entities. Such standards shall include a
			 review of—
								(i)the
			 number of cases reviewed;
								(ii)a
			 summary of the disposition of those cases;
								(iii)the length of
			 time in making determinations on those cases;
								(iv)updated
			 information of what was required to be submitted as a condition of
			 certification for the entity’s performance of external appeal activities;
			 and
								(v)such
			 information as may be necessary to assure the independence of the entity from
			 the plans or issuers for which external appeal activities are being
			 conducted.
								(C)Certification of
			 qualified private standard-setting organizations
								(i)For external
			 reviews under group health plansFor purposes of subparagraph
			 (A)(i)(III), the Secretary of Labor may provide for a process for certification
			 (and periodic recertification) of qualified private standard-setting
			 organizations which provide for certification of external review entities. Such
			 an organization shall only be certified if the organization does not certify an
			 external review entity unless it meets standards required for certification of
			 such an entity by such Secretary under subparagraph (A)(i)(I).
								(ii)For external
			 reviews of health insurance issuersFor purposes of subparagraph
			 (A)(ii)(II), the Secretary of Health and Human Services may provide for a
			 process for certification (and periodic recertification) of qualified private
			 standard-setting organizations which provide for certification of external
			 review entities. Such an organization shall only be certified if the
			 organization does not certify an external review entity unless it meets
			 standards required for certification of such an entity by such Secretary under
			 subparagraph (A)(ii)(II).
								(3)Independence
			 requirements
							(A)In
			 generalA clinical peer or other entity meets the independence
			 requirements of this paragraph if—
								(i)the
			 peer or entity does not have a familial, financial, or professional
			 relationship with any related party;
								(ii)any
			 compensation received by such peer or entity in connection with the external
			 review is reasonable and not contingent on any decision rendered by the peer or
			 entity;
								(iii)except as
			 provided in paragraph (4), the plan and the issuer have no recourse against the
			 peer or entity in connection with the external review; and
								(iv)the
			 peer or entity does not otherwise have a conflict of interest with a related
			 party as determined under any regulations which the Secretary may
			 prescribe.
								(B)Related
			 partyFor purposes of this paragraph, the term related
			 party means—
								(i)with
			 respect to—
									(I)a
			 group health plan or health insurance coverage offered in connection with such
			 a plan, the plan or the health insurance issuer offering such coverage,
			 or
									(II)individual health
			 insurance coverage, the health insurance issuer offering such coverage,
									or any plan
			 sponsor, fiduciary, officer, director, or management employee of such plan or
			 issuer;(ii)the
			 health care professional that provided the health care involved in the coverage
			 decision;
								(iii)the institution
			 at which the health care involved in the coverage decision is provided;
								(iv)the
			 manufacturer of any drug or other item that was included in the health care
			 involved in the coverage decision; or
								(v)any
			 other party determined under any regulations which the Secretary may prescribe
			 to have a substantial interest in the coverage decision.
								(4)Limitation on
			 liability of reviewersNo qualified external appeal entity having
			 a contract with a plan or issuer under this part and no person who is employed
			 by any such entity or who furnishes professional services to such entity, shall
			 be held by reason of the performance of any duty, function, or activity
			 required or authorized pursuant to this section, to have violated any criminal
			 law, or to be civilly liable under any law of the United States or of any State
			 (or political subdivision thereof) if due care was exercised in the performance
			 of such duty, function, or activity and there was no actual malice or gross
			 misconduct in the performance of such duty, function, or activity.
						(d)External Appeal
			 Determination Binding on PlanThe determination by an external
			 appeal entity under this section is binding on the plan and issuer involved in
			 the determination.
					(e)Penalties Against
			 Authorized Officials for Refusing to Authorize the Determination of an External
			 Review Entity
						(1)Monetary
			 penaltiesIn any case in which the determination of an external
			 review entity is not followed by a group health plan, or by a health insurance
			 issuer offering health insurance coverage, any person who, acting in the
			 capacity of authorizing the benefit, causes such refusal may, in the discretion
			 in a court of competent jurisdiction, be liable to an aggrieved participant,
			 beneficiary, or enrollee for a civil penalty in an amount of up to $1,000 a day
			 from the date on which the determination was transmitted to the plan or issuer
			 by the external review entity until the date the refusal to provide the benefit
			 is corrected.
						(2)Cease and desist
			 order and order of attorney’s feesIn any action described in
			 paragraph (1) brought by a participant, beneficiary, or enrollee with respect
			 to a group health plan, or a health insurance issuer offering health insurance
			 coverage, in which a plaintiff alleges that a person referred to in such
			 paragraph has taken an action resulting in a refusal of a benefit determined by
			 an external appeal entity in violation of such terms of the plan, coverage, or
			 this subtitle, or has failed to take an action for which such person is
			 responsible under the plan, coverage, or this title and which is necessary
			 under the plan or coverage for authorizing a benefit, the court shall cause to
			 be served on the defendant an order requiring the defendant—
							(A)to cease and
			 desist from the alleged action or failure to act; and
							(B)to pay to the
			 plaintiff a reasonable attorney’s fee and other reasonable costs relating to
			 the prosecution of the action on the charges on which the plaintiff
			 prevails.
							(3)Additional civil
			 penalties
							(A)In
			 generalIn addition to any penalty imposed under paragraph (1) or
			 (2), the appropriate Secretary may assess a civil penalty against a person
			 acting in the capacity of authorizing a benefit determined by an external
			 review entity for one or more group health plans, or health insurance issuers
			 offering health insurance coverage, for—
								(i)any
			 pattern or practice of repeated refusal to authorize a benefit determined by an
			 external appeal entity in violation of the terms of such a plan, coverage, or
			 this title; or
								(ii)any
			 pattern or practice of repeated violations of the requirements of this section
			 with respect to such plan or plans or coverage.
								(B)Standard of
			 proof and amount of penaltySuch penalty shall be payable only
			 upon proof by clear and convincing evidence of such pattern or practice and
			 shall be in an amount not to exceed the lesser of—
								(i)25
			 percent of the aggregate value of benefits shown by the appropriate Secretary
			 to have not been provided, or unlawfully delayed, in violation of this section
			 under such pattern or practice, or
								(ii)$500,000.
								(4)Removal and
			 disqualificationAny person acting in the capacity of authorizing
			 benefits who has engaged in any such pattern or practice described in paragraph
			 (3)(A) with respect to a plan or coverage, upon the petition of the appropriate
			 Secretary, may be removed by the court from such position, and from any other
			 involvement, with respect to such a plan or coverage, and may be precluded from
			 returning to any such position or involvement for a period determined by the
			 court.
						(f)Protection of
			 Legal RightsNothing in this subtitle shall be construed as
			 altering or eliminating any cause of action or legal rights or remedies of
			 participants, beneficiaries, enrollees, and others under State or Federal law
			 (including sections 502 and 503 of the Employee
			 Retirement Income Security Act of 1974), including the right to file
			 judicial actions to enforce actions.
					104.Establishment
			 of a grievance process
					(a)Establishment of
			 Grievance System
						(1)In
			 generalA group health plan, and a health insurance issuer in
			 connection with the provision of health insurance coverage, shall establish and
			 maintain a system to provide for the presentation and resolution of oral and
			 written grievances brought by individuals who are participants, beneficiaries,
			 or enrollees, or health care providers or other individuals acting on behalf of
			 an individual and with the individual’s consent or without such consent if the
			 individual is medically unable to provide such consent, regarding any aspect of
			 the plan’s or issuer’s services.
						(2)Grievance
			 definedIn this section, the term grievance means
			 any question, complaint, or concern brought by a participant, beneficiary or
			 enrollee that is not a claim for benefits (as defined in section
			 101(f)(1)).
						(b)Grievance
			 SystemSuch system shall include the following components with
			 respect to individuals who are participants, beneficiaries, or
			 enrollees:
						(1)Written
			 notification to all such individuals and providers of the telephone numbers and
			 business addresses of the plan or issuer personnel responsible for resolution
			 of grievances and appeals.
						(2)A
			 system to record and document, over a period of at least 3 previous years, all
			 grievances and appeals made and their status.
						(3)A
			 process providing for timely processing and resolution of grievances.
						(4)Procedures for
			 follow-up action, including the methods to inform the person making the
			 grievance of the resolution of the grievance.
						Grievances
			 are not subject to appeal under the previous provisions of this
			 subtitle.BAccess to
			 Care
				111.Consumer choice
			 option
					(a)In
			 GeneralIf a health insurance issuer offers to enrollees health
			 insurance coverage in connection with a group health plan which provides for
			 coverage of services only if such services are furnished through health care
			 professionals and providers who are members of a network of health care
			 professionals and providers who have entered into a contract with the issuer to
			 provide such services, the issuer shall also offer to such enrollees (at the
			 time of enrollment and during an annual open season as provided under
			 subsection (c)) the option of health insurance coverage which provides for
			 coverage of such services which are not furnished through health care
			 professionals and providers who are members of such a network unless enrollees
			 are offered such non-network coverage through another group health plan or
			 through another health insurance issuer in the group market.
					(b)Additional
			 CostsThe amount of any additional premium charged by the health
			 insurance issuer for the additional cost of the creation and maintenance of the
			 option described in subsection (a) and the amount of any additional cost
			 sharing imposed under such option shall be borne by the enrollee unless it is
			 paid by the health plan sponsor through agreement with the health insurance
			 issuer.
					(c)Open
			 SeasonAn enrollee may change to the offering provided under this
			 section only during a time period determined by the health insurance issuer.
			 Such time period shall occur at least annually.
					112.Choice of
			 health care professional
					(a)Primary
			 CareIf a group health plan, or a health insurance issuer that
			 offers health insurance coverage, requires or provides for designation by a
			 participant, beneficiary, or enrollee of a participating primary care provider,
			 then the plan or issuer shall permit each participant, beneficiary, and
			 enrollee to designate any participating primary care provider who is available
			 to accept such individual.
					(b)Specialists
						(1)In
			 generalSubject to paragraph (2), a group health plan and a
			 health insurance issuer that offers health insurance coverage shall permit each
			 participant, beneficiary, or enrollee to receive medically necessary or
			 appropriate specialty care, pursuant to appropriate referral procedures, from
			 any qualified participating health care professional who is available to accept
			 such individual for such care.
						(2)LimitationParagraph
			 (1) shall not apply to specialty care if the plan or issuer clearly informs
			 participants, beneficiaries, and enrollees of the limitations on choice of
			 participating health care professionals with respect to such care.
						113.Access to
			 emergency care
					(a)Coverage of
			 Emergency Services
						(1)In
			 generalIf a group health plan, or health insurance coverage
			 offered by a health insurance issuer, provides any benefits with respect to
			 services in an emergency department of a hospital, the plan or issuer shall
			 cover emergency services (as defined in paragraph (2)(B))—
							(A)without the need
			 for any prior authorization determination;
							(B)whether or not the
			 health care provider furnishing such services is a participating provider with
			 respect to such services;
							(C)in a manner so
			 that, if such services are provided to a participant, beneficiary, or
			 enrollee—
								(i)by a
			 nonparticipating health care provider with or without prior authorization,
			 or
								(ii)by a
			 participating health care provider without prior authorization,
								the
			 participant, beneficiary, or enrollee is not liable for amounts that exceed the
			 amounts of liability that would be incurred if the services were provided by a
			 participating health care provider with prior authorization; and(D)without regard to
			 any other term or condition of such coverage (other than exclusion or
			 coordination of benefits, or an affiliation or waiting period, permitted under
			 section 2701 of the Public Health Service
			 Act, section 701 of the Employee
			 Retirement Income Security Act of 1974, or section 9801 of the
			 Internal Revenue Code of 1986, and other than applicable cost-sharing).
							(2)DefinitionsIn
			 this section:
							(A)Emergency medical
			 condition based on prudent layperson standardThe term
			 emergency medical condition means a medical condition manifesting
			 itself by acute symptoms of sufficient severity (including severe pain) such
			 that a prudent layperson, who possesses an average knowledge of health and
			 medicine, could reasonably expect the absence of immediate medical attention to
			 result in a condition described in clause (i), (ii), or (iii) of section
			 1867(e)(1)(A) of the Social Security
			 Act.
							(B)Emergency
			 servicesThe term emergency services means—
								(i)a
			 medical screening examination (as required under section 1867 of the
			 Social Security Act) that is within
			 the capability of the emergency department of a hospital, including ancillary
			 services routinely available to the emergency department to evaluate an
			 emergency medical condition (as defined in subparagraph (A)), and
								(ii)within the
			 capabilities of the staff and facilities available at the hospital, such
			 further medical examination and treatment as are required under section 1867 of
			 such Act to stabilize the patient.
								(C)StabilizeThe
			 term to stabilize means, with respect to an emergency medical
			 condition, to provide such medical treatment of the condition as may be
			 necessary to assure, within reasonable medical probability, that no material
			 deterioration of the condition is likely to result from or occur during the
			 transfer of the individual from a facility.
							(b)Reimbursement
			 for Maintenance Care and Post-Stabilization CareIf benefits are
			 available under a group health plan, or under health insurance coverage offered
			 by a health insurance issuer, with respect to maintenance care or
			 post-stabilization care covered under the guidelines established under section
			 1852(d)(2) of the Social Security Act,
			 the plan or issuer shall provide for reimbursement with respect to such
			 services provided to a participant, beneficiary, or enrollee other than through
			 a participating health care provider in a manner consistent with subsection
			 (a)(1)(C) (and shall otherwise comply with such guidelines).
					114.Access to
			 specialty care
					(a)Specialty Care
			 for Covered Services
						(1)In
			 generalIf—
							(A)an individual is a
			 participant or beneficiary under a group health plan or an enrollee who is
			 covered under health insurance coverage offered by a health insurance
			 issuer,
							(B)the individual has
			 a condition or disease of sufficient seriousness and complexity to require
			 treatment by a specialist, and
							(C)benefits for such
			 treatment are provided under the plan or coverage,
							the plan or
			 issuer shall make or provide for a referral to a specialist who is available
			 and accessible to provide the treatment for such condition or disease.(2)Specialist
			 definedFor purposes of this subsection, the term
			 specialist means, with respect to a condition, a health care
			 practitioner, facility, or center that has adequate expertise through
			 appropriate training and experience (including, in the case of a child,
			 appropriate pediatric expertise) to provide high quality care in treating the
			 condition.
						(3)Care under
			 referralA group health plan or health insurance issuer may
			 require that the care provided to an individual pursuant to such referral under
			 paragraph (1) be—
							(A)pursuant to a
			 treatment plan, only if the treatment plan is developed by the specialist and
			 approved by the plan or issuer, in consultation with the designated primary
			 care provider or specialist and the individual (or the individual’s designee),
			 and
							(B)in accordance with
			 applicable quality assurance and utilization review standards of the plan or
			 issuer.
							Nothing in
			 this subsection shall be construed as preventing such a treatment plan for an
			 individual from requiring a specialist to provide the primary care provider
			 with regular updates on the specialty care provided, as well as all necessary
			 medical information.(4)Referrals to
			 participating providersA group health plan or health insurance
			 issuer is not required under paragraph (1) to provide for a referral to a
			 specialist that is not a participating provider, unless the plan or issuer does
			 not have an appropriate specialist that is available and accessible to treat
			 the individual’s condition and that is a participating provider with respect to
			 such treatment.
						(5)Treatment of
			 nonparticipating providersIf a plan or issuer refers an
			 individual to a nonparticipating specialist pursuant to paragraph (1), services
			 provided pursuant to the approved treatment plan (if any) shall be provided at
			 no additional cost to the individual beyond what the individual would otherwise
			 pay for services received by such a specialist that is a participating
			 provider.
						(b)Specialists as
			 Gatekeeper for Treatment of Ongoing Special Conditions
						(1)In
			 generalA group health plan, or a health insurance issuer, in
			 connection with the provision of health insurance coverage, shall have a
			 procedure by which an individual who is a participant, beneficiary, or enrollee
			 and who has an ongoing special condition (as defined in paragraph (3)) may
			 request and receive a referral to a specialist for such condition who shall be
			 responsible for and capable of providing and coordinating the individual’s care
			 with respect to the condition. Under such procedures if such an individual’s
			 care would most appropriately be coordinated by such a specialist, such plan or
			 issuer shall refer the individual to such specialist.
						(2)Treatment for
			 related referralsSuch specialists shall be permitted to treat
			 the individual without a referral from the individual’s primary care provider
			 and may authorize such referrals, procedures, tests, and other medical services
			 as the individual’s primary care provider would otherwise be permitted to
			 provide or authorize, subject to the terms of the treatment (referred to in
			 subsection (a)(3)(A)) with respect to the ongoing special condition.
						(3)Ongoing special
			 condition definedIn this subsection, the term ongoing
			 special condition means a condition or disease that—
							(A)is
			 life-threatening, degenerative, or disabling, and
							(B)requires
			 specialized medical care over a prolonged period of time.
							(4)Terms of
			 referralThe provisions of paragraphs (3) through (5) of
			 subsection (a) apply with respect to referrals under paragraph (1) of this
			 subsection in the same manner as they apply to referrals under subsection
			 (a)(1).
						(c)Standing
			 Referrals
						(1)In
			 generalA group health plan, and a health insurance issuer in
			 connection with the provision of health insurance coverage, shall have a
			 procedure by which an individual who is a participant, beneficiary, or enrollee
			 and who has a condition that requires ongoing care from a specialist may
			 receive a standing referral to such specialist for treatment of such condition.
			 If the plan or issuer, or if the primary care provider in consultation with the
			 medical director of the plan or issuer and the specialist (if any), determines
			 that such a standing referral is appropriate, the plan or issuer shall make
			 such a referral to such a specialist if the individual so desires.
						(2)Terms of
			 referralThe provisions of paragraphs (3) through (5) of
			 subsection (a) apply with respect to referrals under paragraph (1) of this
			 subsection in the same manner as they apply to referrals under subsection
			 (a)(1).
						115.Access to
			 obstetrical and gynecological care
					(a)In
			 GeneralIf a group health plan, or a health insurance issuer in
			 connection with the provision of health insurance coverage, requires or
			 provides for a participant, beneficiary, or enrollee to designate a
			 participating primary care health care professional, the plan or issuer—
						(1)may not require
			 authorization or a referral by the individual’s primary care health care
			 professional or otherwise for coverage of gynecological care (including
			 preventive women’s health examinations) and pregnancy-related services provided
			 by a participating health care professional, including a physician, who
			 specializes in obstetrics and gynecology to the extent such care is otherwise
			 covered, and
						(2)shall treat the
			 ordering of other obstetrical or gynecological care by such a participating
			 professional as the authorization of the primary care health care professional
			 with respect to such care under the plan or coverage.
						(b)ConstructionNothing
			 in subsection (a) shall be construed to—
						(1)waive any
			 exclusions of coverage under the terms of the plan or health insurance coverage
			 with respect to coverage of obstetrical or gynecological care; or
						(2)preclude the group
			 health plan or health insurance issuer involved from requiring that the
			 obstetrical or gynecological provider notify the primary care health care
			 professional or the plan or issuer of treatment decisions.
						116.Access to
			 pediatric care
					(a)Pediatric
			 CareIf a group health plan, or a health insurance issuer in
			 connection with the provision of health insurance coverage, requires or
			 provides for an enrollee to designate a participating primary care provider for
			 a child of such enrollee, the plan or issuer shall permit the enrollee to
			 designate a physician who specializes in pediatrics as the child’s primary care
			 provider.
					(b)ConstructionNothing
			 in subsection (a) shall be construed to waive any exclusions of coverage under
			 the terms of the plan or health insurance coverage with respect to coverage of
			 pediatric care.
					117.Continuity of
			 care
					(a)In
			 General
						(1)Termination of
			 providerIf a contract between a group health plan, or a health
			 insurance issuer in connection with the provision of health insurance coverage,
			 and a health care provider is terminated (as defined in paragraph (3)(B)), or
			 benefits or coverage provided by a health care provider are terminated because
			 of a change in the terms of provider participation in a group health plan, and
			 an individual who is a participant, beneficiary, or enrollee in the plan or
			 coverage is undergoing treatment from the provider for an ongoing special
			 condition (as defined in paragraph (3)(A)) at the time of such termination, the
			 plan or issuer shall—
							(A)notify the
			 individual on a timely basis of such termination and of the right to elect
			 continuation of coverage of treatment by the provider under this section;
			 and
							(B)subject to
			 subsection (c), permit the individual to elect to continue to be covered with
			 respect to treatment by the provider of such condition during a transitional
			 period (provided under subsection (b)).
							(2)Treatment of
			 termination of contract with health insurance issuerIf a
			 contract for the provision of health insurance coverage between a group health
			 plan and a health insurance issuer is terminated and, as a result of such
			 termination, coverage of services of a health care provider is terminated with
			 respect to an individual, the provisions of paragraph (1) (and the succeeding
			 provisions of this section) shall apply under the plan in the same manner as if
			 there had been a contract between the plan and the provider that had been
			 terminated, but only with respect to benefits that are covered under the plan
			 after the contract termination.
						(3)DefinitionsFor
			 purposes of this section:
							(A)Ongoing special
			 conditionThe term ongoing special condition has the
			 meaning given such term in section 114(b)(3), and also includes
			 pregnancy.
							(B)TerminationThe
			 term terminated includes, with respect to a contract, the
			 expiration or nonrenewal of the contract, but does not include a termination of
			 the contract by the plan or issuer for failure to meet applicable quality
			 standards or for fraud.
							(b)Transitional
			 Period
						(1)In
			 generalExcept as provided in paragraphs (2) through (4), the
			 transitional period under this subsection shall extend up to 90 days (as
			 determined by the treating health care professional) after the date of the
			 notice described in subsection (a)(1)(A) of the provider’s termination.
						(2)Scheduled
			 surgery and organ transplantationIf surgery or organ
			 transplantation was scheduled for an individual before the date of the
			 announcement of the termination of the provider status under subsection
			 (a)(1)(A) or if the individual on such date was on an established waiting list
			 or otherwise scheduled to have such surgery or transplantation, the
			 transitional period under this subsection with respect to the surgery or
			 transplantation shall extend beyond the period under paragraph (1) and until
			 the date of discharge of the individual after completion of the surgery or
			 transplantation.
						(3)PregnancyIf—
							(A)a participant,
			 beneficiary, or enrollee was determined to be pregnant at the time of a
			 provider’s termination of participation, and
							(B)the provider was
			 treating the pregnancy before date of the termination,
							the
			 transitional period under this subsection with respect to provider’s treatment
			 of the pregnancy shall extend through the provision of post-partum care
			 directly related to the delivery.(4)Terminal
			 illnessIf—
							(A)a participant,
			 beneficiary, or enrollee was determined to be terminally ill (as determined
			 under section 1861(dd)(3)(A) of the Social
			 Security Act) at the time of a provider’s termination of
			 participation, and
							(B)the provider was
			 treating the terminal illness before the date of termination,
							the
			 transitional period under this subsection shall extend for the remainder of the
			 individual’s life for care directly related to the treatment of the terminal
			 illness or its medical manifestations.(c)Permissible
			 Terms and ConditionsA group health plan or health insurance
			 issuer may condition coverage of continued treatment by a provider under
			 subsection (a)(1)(B) upon the individual notifying the plan of the election of
			 continued coverage and upon the provider agreeing to the following terms and
			 conditions:
						(1)The provider agrees
			 to accept reimbursement from the plan or issuer and individual involved (with
			 respect to cost-sharing) at the rates applicable prior to the start of the
			 transitional period as payment in full (or, in the case described in subsection
			 (a)(2), at the rates applicable under the replacement plan or issuer after the
			 date of the termination of the contract with the health insurance issuer) and
			 not to impose cost-sharing with respect to the individual in an amount that
			 would exceed the cost-sharing that could have been imposed if the contract
			 referred to in subsection (a)(1) had not been terminated.
						(2)The provider
			 agrees to adhere to the quality assurance standards of the plan or issuer
			 responsible for payment under paragraph (1) and to provide to such plan or
			 issuer necessary medical information related to the care provided.
						(3)The provider agrees
			 otherwise to adhere to such plan’s or issuer’s policies and procedures,
			 including procedures regarding referrals and obtaining prior authorization and
			 providing services pursuant to a treatment plan (if any) approved by the plan
			 or issuer.
						(d)ConstructionNothing
			 in this section shall be construed to require the coverage of benefits which
			 would not have been covered if the provider involved remained a participating
			 provider.
					118.Access to
			 needed prescription drugsIf a
			 group health plan, or health insurance issuer that offers health insurance
			 coverage, provides benefits with respect to prescription drugs but the coverage
			 limits such benefits to drugs included in a formulary, the plan or issuer
			 shall—
					(1)ensure
			 participation of participating physicians and pharmacists in the development of
			 the formulary;
					(2)disclose to
			 providers and, disclose upon request under section 121(c)(5) to participants,
			 beneficiaries, and enrollees, the nature of the formulary restrictions;
			 and
					(3)consistent with
			 the standards for a utilization review program under section 101, provide for
			 exceptions from the formulary limitation when a non-formulary alternative is
			 medically indicated.
					119.Coverage for
			 individuals participating in approved clinical trials
					(a)Coverage
						(1)In
			 generalIf a group health plan, or health insurance issuer that
			 is providing health insurance coverage, provides coverage to a qualified
			 individual (as defined in subsection (b)), the plan or issuer—
							(A)may not deny the
			 individual participation in the clinical trial referred to in subsection
			 (b)(2);
							(B)subject to
			 subsection (c), may not deny (or limit or impose additional conditions on) the
			 coverage of routine patient costs for items and services furnished in
			 connection with participation in the trial; and
							(C)may not
			 discriminate against the individual on the basis of the enrollee’s
			 participation in such trial.
							(2)Exclusion of
			 certain costsFor purposes of paragraph (1)(B), routine patient
			 costs do not include the cost of the tests or measurements conducted primarily
			 for the purpose of the clinical trial involved.
						(3)Use of
			 in-network providersIf one or more participating providers is
			 participating in a clinical trial, nothing in paragraph (1) shall be construed
			 as preventing a plan or issuer from requiring that a qualified individual
			 participate in the trial through such a participating provider if the provider
			 will accept the individual as a participant in the trial.
						(b)Qualified
			 Individual DefinedFor purposes of subsection (a), the term
			 qualified individual means an individual who is a participant or
			 beneficiary in a group health plan, or who is an enrollee under health
			 insurance coverage, and who meets the following conditions:
						(1)(A)The individual has a
			 life-threatening or serious illness for which no standard treatment is
			 effective.
							(B)The individual is eligible to
			 participate in an approved clinical trial according to the trial protocol with
			 respect to treatment of such illness.
							(C)The individual’s participation in the
			 trial offers meaningful potential for significant clinical benefit for the
			 individual.
							(2)Either—
							(A)the referring
			 physician is a participating health care professional and has concluded that
			 the individual’s participation in such trial would be appropriate based upon
			 the individual meeting the conditions described in paragraph (1); or
							(B)the participant,
			 beneficiary, or enrollee provides medical and scientific information
			 establishing that the individual’s participation in such trial would be
			 appropriate based upon the individual meeting the conditions described in
			 paragraph (1).
							(c)Payment
						(1)In
			 generalUnder this section a group health plan or health
			 insurance issuer shall provide for payment for routine patient costs described
			 in subsection (a)(2) but is not required to pay for costs of items and services
			 that are reasonably expected (as determined by the Secretary) to be paid for by
			 the sponsors of an approved clinical trial.
						(2)Payment
			 rateIn the case of covered items and services provided
			 by—
							(A)a participating
			 provider, the payment rate shall be at the agreed upon rate, or
							(B)a nonparticipating
			 provider, the payment rate shall be at the rate the plan or issuer would
			 normally pay for comparable services under subparagraph (A).
							(d)Approved
			 Clinical Trial Defined
						(1)In
			 generalIn this section, the term approved clinical
			 trial means a clinical research study or clinical investigation approved
			 and funded (which may include funding through in-kind contributions) by one or
			 more of the following:
							(A)The National
			 Institutes of Health.
							(B)A cooperative
			 group or center of the National Institutes of Health.
							(C)Either of the
			 following if the conditions described in paragraph (2) are met:
								(i)The
			 Department of Veterans Affairs.
								(ii)The
			 Department of Defense.
								(2)Conditions for
			 departmentsThe conditions described in this paragraph, for a
			 study or investigation conducted by a Department, are that the study or
			 investigation has been reviewed and approved through a system of peer review
			 that the Secretary determines—
							(A)to be comparable
			 to the system of peer review of studies and investigations used by the National
			 Institutes of Health, and
							(B)assures unbiased
			 review of the highest scientific standards by qualified individuals who have no
			 interest in the outcome of the review.
							(e)ConstructionNothing
			 in this section shall be construed to limit a plan’s or issuer’s coverage with
			 respect to clinical trials.
					CAccess to
			 Information
				121.Patient access
			 to information
					(a)Disclosure
			 Requirement
						(1)Group health
			 plansA group health plan shall—
							(A)provide to
			 participants and beneficiaries at the time of initial coverage under the plan
			 (or the effective date of this section, in the case of individuals who are
			 participants or beneficiaries as of such date), and at least annually
			 thereafter, the information described in subsection (b) in printed form;
							(B)provide to
			 participants and beneficiaries, within a reasonable period (as specified by the
			 appropriate Secretary) before or after the date of significant changes in the
			 information described in subsection (b), information in printed form on such
			 significant changes; and
							(C)upon request, make
			 available to participants and beneficiaries, the applicable authority, and
			 prospective participants and beneficiaries, the information described in
			 subsection (b) or (c) in printed form.
							(2)Health insurance
			 issuersA health insurance issuer in connection with the
			 provision of health insurance coverage shall—
							(A)provide to
			 individuals enrolled under such coverage at the time of enrollment, and at
			 least annually thereafter, the information described in subsection (b) in
			 printed form;
							(B)provide to
			 enrollees, within a reasonable period (as specified by the appropriate
			 Secretary) before or after the date of significant changes in the information
			 described in subsection (b), information in printed form on such significant
			 changes; and
							(C)upon request, make
			 available to the applicable authority, to individuals who are prospective
			 enrollees, and to the public the information described in subsection (b) or (c)
			 in printed form.
							(b)Information
			 ProvidedThe information described in this subsection with
			 respect to a group health plan or health insurance coverage offered by a health
			 insurance issuer includes the following:
						(1)Service
			 areaThe service area of the plan or issuer.
						(2)BenefitsBenefits
			 offered under the plan or coverage, including—
							(A)covered benefits,
			 including benefit limits and coverage exclusions;
							(B)cost sharing, such
			 as deductibles, coinsurance, and copayment amounts, including any liability for
			 balance billing, any maximum limitations on out of pocket expenses, and the
			 maximum out of pocket costs for services that are provided by nonparticipating
			 providers or that are furnished without meeting the applicable utilization
			 review requirements;
							(C)the extent to
			 which benefits may be obtained from nonparticipating providers;
							(D)the extent to
			 which a participant, beneficiary, or enrollee may select from among
			 participating providers and the types of providers participating in the plan or
			 issuer network;
							(E)process for
			 determining experimental coverage; and
							(F)use of a
			 prescription drug formulary.
							(3)AccessA
			 description of the following:
							(A)The number, mix,
			 and distribution of providers under the plan or coverage.
							(B)Out-of-network
			 coverage (if any) provided by the plan or coverage.
							(C)Any
			 point-of-service option (including any supplemental premium or cost-sharing for
			 such option).
							(D)The procedures for
			 participants, beneficiaries, and enrollees to select, access, and change
			 participating primary and specialty providers.
							(E)The rights and
			 procedures for obtaining referrals (including standing referrals) to
			 participating and nonparticipating providers.
							(F)The name, address,
			 and telephone number of participating health care providers and an indication
			 of whether each such provider is available to accept new patients.
							(G)Any limitations
			 imposed on the selection of qualifying participating health care providers,
			 including any limitations imposed under section 112(b)(2).
							(H)How the plan or
			 issuer addresses the needs of participants, beneficiaries, and enrollees and
			 others who do not speak English or who have other special communications needs
			 in accessing providers under the plan or coverage, including the provision of
			 information described in this subsection and subsection (c) to such
			 individuals.
							(4)Out-of-area
			 coverageOut-of-area coverage provided by the plan or
			 issuer.
						(5)Emergency
			 coverageCoverage of emergency services, including—
							(A)the appropriate
			 use of emergency services, including use of the 911 telephone system or its
			 local equivalent in emergency situations and an explanation of what constitutes
			 an emergency situation;
							(B)the process and
			 procedures of the plan or issuer for obtaining emergency services; and
							(C)the locations of
			 (i) emergency departments, and (ii) other settings, in which plan physicians
			 and hospitals provide emergency services and post-stabilization care.
							(6)Percentage of
			 premiums used for benefits (loss-ratios)In the case of health
			 insurance coverage only (and not with respect to group health plans that do not
			 provide coverage through health insurance coverage), a description of the
			 overall loss-ratio for the coverage (as defined in accordance with rules
			 established or recognized by the Secretary of Health and Human
			 Services).
						(7)Prior
			 authorization rulesRules regarding prior authorization or other
			 review requirements that could result in noncoverage or nonpayment.
						(8)Grievance and
			 appeals proceduresAll appeal or grievance rights and procedures
			 under the plan or coverage, including the method for filing grievances and the
			 time frames and circumstances for acting on grievances and appeals, who is the
			 applicable authority with respect to the plan or issuer.
						(9)Quality
			 assuranceAny information made public by an accrediting
			 organization in the process of accreditation of the plan or issuer or any
			 additional quality indicators the plan or issuer makes available.
						(10)Information on
			 issuerNotice of appropriate mailing addresses and telephone
			 numbers to be used by participants, beneficiaries, and enrollees in seeking
			 information or authorization for treatment.
						(11)Notice of
			 requirementsNotice of the requirements of this title.
						(12)Availability of
			 information on requestNotice that the information described in
			 subsection (c) is available upon request.
						(c)Information Made
			 Available Upon RequestThe information described in this
			 subsection is the following:
						(1)Utilization
			 review activitiesA description of procedures used and
			 requirements (including circumstances, time frames, and appeal rights) under
			 any utilization review program under section 101, including under any drug
			 formulary program under section 118.
						(2)Grievance and
			 appeals informationInformation on the number of grievances and
			 appeals and on the disposition in the aggregate of such matters.
						(3)Method of
			 physician compensationA general description by category
			 (including salary, fee-for-service, capitation, and such other categories as
			 may be specified in regulations of the Secretary) of the applicable method by
			 which a specified prospective or treating health care professional is (or would
			 be) compensated in connection with the provision of health care under the plan
			 or coverage.
						(4)Specific
			 information on credentials of participating providersIn the case
			 of each participating provider, a description of the credentials of the
			 provider.
						(5)Formulary
			 restrictionsA description of the nature of any drug formula
			 restrictions.
						(6)Participating
			 provider listA list of current participating health care
			 providers.
						(d)ConstructionNothing
			 in this section shall be construed as requiring public disclosure of individual
			 contracts or financial arrangements between a group health plan or health
			 insurance issuer and any provider.
					DProtecting the
			 Doctor-Patient Relationship
				131.Prohibition of
			 interference with certain medical communications
					(a)General
			 RuleThe provisions of any contract or agreement, or the
			 operation of any contract or agreement, between a group health plan or health
			 insurance issuer in relation to health insurance coverage (including any
			 partnership, association, or other organization that enters into or administers
			 such a contract or agreement) and a health care provider (or group of health
			 care providers) shall not prohibit or otherwise restrict a health care
			 professional from advising such a participant, beneficiary, or enrollee who is
			 a patient of the professional about the health status of the individual or
			 medical care or treatment for the individual’s condition or disease, regardless
			 of whether benefits for such care or treatment are provided under the plan or
			 coverage, if the professional is acting within the lawful scope of
			 practice.
					(b)NullificationAny
			 contract provision or agreement that restricts or prohibits medical
			 communications in violation of subsection (a) shall be null and void.
					132.Prohibition of
			 discrimination against providers based on licensure
					(a)In
			 GeneralA group health plan and a health insurance issuer
			 offering health insurance coverage shall not discriminate with respect to
			 participation or indemnification as to any provider who is acting within the
			 scope of the provider’s license or certification under applicable State law,
			 solely on the basis of such license or certification.
					(b)ConstructionSubsection
			 (a) shall not be construed—
						(1)as requiring the
			 coverage under a group health plan or health insurance coverage of particular
			 benefits or services or to prohibit a plan or issuer from including providers
			 only to the extent necessary to meet the needs of the plan’s or issuer’s
			 participants, beneficiaries, or enrollees or from establishing any measure
			 designed to maintain quality and control costs consistent with the
			 responsibilities of the plan or issuer;
						(2)to
			 override any State licensure or scope-of-practice law; or
						(3)as requiring a
			 plan or issuer that offers network coverage to include for participation every
			 willing provider who meets the terms and conditions of the plan or
			 issuer.
						133.Prohibition
			 against improper incentive arrangements
					(a)In
			 GeneralA group health plan and a health insurance issuer
			 offering health insurance coverage may not operate any physician incentive plan
			 (as defined in subparagraph (B) of section 1876(i)(8) of the
			 Social Security Act) unless the
			 requirements described in clauses (i), (ii)(I), and (iii) of subparagraph (A)
			 of such section are met with respect to such a plan.
					(b)ApplicationFor
			 purposes of carrying out paragraph (1), any reference in section 1876(i)(8) of
			 the Social Security Act to the
			 Secretary, an eligible organization, or an individual enrolled with the
			 organization shall be treated as a reference to the applicable authority, a
			 group health plan or health insurance issuer, respectively, and a participant,
			 beneficiary, or enrollee with the plan or organization, respectively.
					(c)ConstructionNothing
			 in this section shall be construed as prohibiting all capitation and similar
			 arrangements or all provider discount arrangements.
					134.Payment of
			 claimsA group health plan,
			 and a health insurance issuer offering group health insurance coverage, shall
			 provide for prompt payment of claims submitted for health care services or
			 supplies furnished to a participant, beneficiary, or enrollee with respect to
			 benefits covered by the plan or issuer, in a manner consistent with the
			 provisions of sections 1816(c)(2) and 1842(c)(2) of the
			 Social Security Act (42 U.S.C.
			 1395h(c)(2) and 42 U.S.C. 1395u(c)(2)), except that for purposes of this
			 section, subparagraph (C) of section 1816(c)(2) of the
			 Social Security Act shall be treated
			 as applying to claims received from a participant, beneficiary, or enrollee as
			 well as claims referred to in such subparagraph.
				135.Protection for
			 patient advocacy
					(a)Protection for
			 Use of Utilization Review and Grievance ProcessA group health
			 plan, and a health insurance issuer with respect to the provision of health
			 insurance coverage, may not retaliate against a participant, beneficiary,
			 enrollee, or health care provider based on the participant’s, beneficiary’s,
			 enrollee’s or provider’s use of, or participation in, a utilization review
			 process or a grievance process of the plan or issuer (including an internal or
			 external review or appeal process) under this title.
					(b)Protection for
			 Quality Advocacy by Health Care Professionals
						(1)In
			 generalA group health plan or health insurance issuer may not
			 retaliate or discriminate against a protected health care professional because
			 the professional in good faith—
							(A)discloses
			 information relating to the care, services, or conditions affecting one or more
			 participants, beneficiaries, or enrollees of the plan or issuer to an
			 appropriate public regulatory agency, an appropriate private accreditation
			 body, or appropriate management personnel of the plan or issuer; or
							(B)initiates,
			 cooperates, or otherwise participates in an investigation or proceeding by such
			 an agency with respect to such care, services, or conditions.
							If an
			 institutional health care provider is a participating provider with such a plan
			 or issuer or otherwise receives payments for benefits provided by such a plan
			 or issuer, the provisions of the previous sentence shall apply to the provider
			 in relation to care, services, or conditions affecting one or more patients
			 within an institutional health care provider in the same manner as they apply
			 to the plan or issuer in relation to care, services, or conditions provided to
			 one or more participants, beneficiaries, or enrollees; and for purposes of
			 applying this sentence, any reference to a plan or issuer is deemed a reference
			 to the institutional health care provider.(2)Good faith
			 actionFor purposes of paragraph (1), a protected health care
			 professional is considered to be acting in good faith with respect to
			 disclosure of information or participation if, with respect to the information
			 disclosed as part of the action—
							(A)the disclosure is
			 made on the basis of personal knowledge and is consistent with that degree of
			 learning and skill ordinarily possessed by health care professionals with the
			 same licensure or certification and the same experience;
							(B)the professional
			 reasonably believes the information to be true;
							(C)the information
			 evidences either a violation of a law, rule, or regulation, of an applicable
			 accreditation standard, or of a generally recognized professional or clinical
			 standard or that a patient is in imminent hazard of loss of life or serious
			 injury; and
							(D)subject to
			 subparagraphs (B) and (C) of paragraph (3), the professional has followed
			 reasonable internal procedures of the plan, issuer, or institutional health
			 care provider established for the purpose of addressing quality concerns before
			 making the disclosure.
							(3)Exception and
			 special rule
							(A)General
			 exceptionParagraph (1) does not protect disclosures that would
			 violate Federal or State law or diminish or impair the rights of any person to
			 the continued protection of confidentiality of communications provided by such
			 law.
							(B)Notice of
			 internal proceduresSubparagraph (D) of paragraph (2) shall not
			 apply unless the internal procedures involved are reasonably expected to be
			 known to the health care professional involved. For purposes of this
			 subparagraph, a health care professional is reasonably expected to know of
			 internal procedures if those procedures have been made available to the
			 professional through distribution or posting.
							(C)Internal
			 procedure exceptionSubparagraph (D) of paragraph (2) also shall
			 not apply if—
								(i)the
			 disclosure relates to an imminent hazard of loss of life or serious injury to a
			 patient;
								(ii)the
			 disclosure is made to an appropriate private accreditation body pursuant to
			 disclosure procedures established by the body; or
								(iii)the
			 disclosure is in response to an inquiry made in an investigation or proceeding
			 of an appropriate public regulatory agency and the information disclosed is
			 limited to the scope of the investigation or proceeding.
								(4)Additional
			 considerationsIt shall not be a violation of paragraph (1) to
			 take an adverse action against a protected health care professional if the
			 plan, issuer, or provider taking the adverse action involved demonstrates that
			 it would have taken the same adverse action even in the absence of the
			 activities protected under such paragraph.
						(5)NoticeA
			 group health plan, health insurance issuer, and institutional health care
			 provider shall post a notice, to be provided or approved by the Secretary of
			 Labor, setting forth excerpts from, or summaries of, the pertinent provisions
			 of this subsection and information pertaining to enforcement of such
			 provisions.
						(6)Constructions
							(A)Determinations
			 of coverageNothing in this subsection shall be construed to
			 prohibit a plan or issuer from making a determination not to pay for a
			 particular medical treatment or service or the services of a type of health
			 care professional.
							(B)Enforcement of
			 peer review protocols and internal proceduresNothing in this
			 subsection shall be construed to prohibit a plan, issuer, or provider from
			 establishing and enforcing reasonable peer review or utilization review
			 protocols or determining whether a protected health care professional has
			 complied with those protocols or from establishing and enforcing internal
			 procedures for the purpose of addressing quality concerns.
							(C)Relation to
			 other rightsNothing in this subsection shall be construed to
			 abridge rights of participants, beneficiaries, enrollees, and protected health
			 care professionals under other applicable Federal or State laws.
							(7)Protected health
			 care professional definedFor purposes of this subsection, the
			 term protected health care professional means an individual who is
			 a licensed or certified health care professional and who—
							(A)with respect to a
			 group health plan or health insurance issuer, is an employee of the plan or
			 issuer or has a contract with the plan or issuer for provision of services for
			 which benefits are available under the plan or issuer; or
							(B)with respect to an
			 institutional health care provider, is an employee of the provider or has a
			 contract or other arrangement with the provider respecting the provision of
			 health care services.
							EDefinitions
				151.Definitions
					(a)Incorporation of
			 General DefinitionsExcept as otherwise provided, the provisions
			 of section 2791 of the Public Health Service
			 Act shall apply for purposes of this title in the same manner as
			 they apply for purposes of title XXVII of such Act.
					(b)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Health and Human Services, in consultation with the Secretary of Labor and the
			 term appropriate Secretary means the Secretary of Health and Human
			 Services in relation to carrying out this title under sections 2706 and 2751 of
			 the Public Health Service Act and the
			 Secretary of Labor in relation to carrying out this title under section 713 of
			 the Employee Retirement Income Security Act of
			 1974.
					(c)Additional
			 DefinitionsFor purposes of this title:
						(1)Actively
			 practicingThe term actively practicing means, with
			 respect to a physician or other health care professional, such a physician or
			 professional who provides professional services to individual patients on
			 average at least two full days per week.
						(2)Applicable
			 authorityThe term applicable authority
			 means—
							(A)in the case of a
			 group health plan, the Secretary of Health and Human Services and the Secretary
			 of Labor; and
							(B)in the case of a
			 health insurance issuer with respect to a specific provision of this title, the
			 applicable State authority (as defined in section 2791(d) of the
			 Public Health Service Act), or the
			 Secretary of Health and Human Services, if such Secretary is enforcing such
			 provision under section 2722(a)(2) or 2761(a)(2) of the
			 Public Health Service Act.
							(3)Clinical
			 peerThe term clinical peer means, with respect to a
			 review or appeal, an actively practicing physician (allopathic or osteopathic)
			 or other actively practicing health care professional who holds a nonrestricted
			 license, and who is appropriately credentialed in the same or similar specialty
			 or subspecialty (as appropriate) as typically handles the medical condition,
			 procedure, or treatment under review or appeal and includes a pediatric
			 specialist where appropriate; except that only a physician (allopathic or
			 osteopathic) may be a clinical peer with respect to the review or appeal of
			 treatment recommended or rendered by a physician.
						(4)EnrolleeThe
			 term enrollee means, with respect to health insurance coverage
			 offered by a health insurance issuer, an individual enrolled with the issuer to
			 receive such coverage.
						(5)Group health
			 planThe term group health plan has the meaning
			 given such term in section 733(a) of the Employee Retirement Income Security Act of
			 1974 and in section 2791(a)(1) of the Public Health Service Act.
						(6)Health care
			 professionalThe term health care professional means
			 an individual who is licensed, accredited, or certified under State law to
			 provide specified health care services and who is operating within the scope of
			 such licensure, accreditation, or certification.
						(7)Health care
			 providerThe term health care provider includes a
			 physician or other health care professional, as well as an institutional or
			 other facility or agency that provides health care services and that is
			 licensed, accredited, or certified to provide health care items and services
			 under applicable State law.
						(8)NetworkThe
			 term network means, with respect to a group health plan or health
			 insurance issuer offering health insurance coverage, the participating health
			 care professionals and providers through whom the plan or issuer provides
			 health care items and services to participants, beneficiaries, or
			 enrollees.
						(9)NonparticipatingThe
			 term nonparticipating means, with respect to a health care
			 provider that provides health care items and services to a participant,
			 beneficiary, or enrollee under group health plan or health insurance coverage,
			 a health care provider that is not a participating health care provider with
			 respect to such items and services.
						(10)ParticipatingThe
			 term participating means, with respect to a health care provider
			 that provides health care items and services to a participant, beneficiary, or
			 enrollee under group health plan or health insurance coverage offered by a
			 health insurance issuer, a health care provider that furnishes such items and
			 services under a contract or other arrangement with the plan or issuer.
						(11)Prior
			 authorizationThe term prior authorization means the
			 process of obtaining prior approval from a health insurance issuer or group
			 health plan for the provision or coverage of medical services.
						152.Preemption;
			 State flexibility; construction
					(a)Continued
			 Applicability of State Law With Respect to Health Insurance Issuers
						(1)In
			 generalSubject to paragraph (2), this title shall not be
			 construed to supersede any provision of State law which establishes,
			 implements, or continues in effect any standard or requirement solely relating
			 to health insurance issuers (in connection with group health insurance coverage
			 or otherwise) except to the extent that such standard or requirement prevents
			 the application of a requirement of this title.
						(2)Continued
			 preemption with respect to group health plansNothing in this
			 title shall be construed to affect or modify the provisions of section 514 of
			 the Employee Retirement Income Security Act of
			 1974 with respect to group health plans.
						(b)DefinitionsFor
			 purposes of this section:
						(1)State
			 lawThe term State law includes all laws, decisions,
			 rules, regulations, or other State action having the effect of law, of any
			 State. A law of the United States applicable only to the District of Columbia
			 shall be treated as a State law rather than a law of the United States.
						(2)StateThe
			 term State includes a State, the District of Columbia, Puerto
			 Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands,
			 any political subdivisions of such, or any agency or instrumentality of
			 such.
						153.Exclusions
					(a)No Benefit
			 RequirementsNothing in this title shall be construed to require
			 a group health plan or a health insurance issuer offering health insurance
			 coverage to include specific items and services (including abortions) under the
			 terms of such plan or coverage, other than those provided under the terms of
			 such plan or coverage.
					(b)Exclusion from
			 Access to Care Managed Care Provisions for Fee-for-Service Coverage
						(1)In
			 generalThe provisions of sections 111 through 117 shall not
			 apply to a group health plan or health insurance coverage if the only coverage
			 offered under the plan or coverage is fee-for-service coverage (as defined in
			 paragraph (2)).
						(2)Fee-for-service
			 coverage definedFor purposes of this subsection, the term
			 fee-for-service coverage means coverage under a group health plan
			 or health insurance coverage that—
							(A)reimburses
			 hospitals, health professionals, and other providers on the basis of a rate
			 determined by the plan or issuer on a fee-for-service basis without placing the
			 provider at financial risk;
							(B)does not vary
			 reimbursement for such a provider based on an agreement to contract terms and
			 conditions or the utilization of health care items or services relating to such
			 provider;
							(C)does not restrict
			 the selection of providers among those who are lawfully authorized to provide
			 the covered services and agree to accept the terms and conditions of payment
			 established under the plan or by the issuer; and
							(D)for which the plan
			 or issuer does not require prior authorization before providing coverage for
			 any services.
							154.Coverage of
			 limited scope plansOnly for
			 purposes of applying the requirements of this title under sections 2707 and
			 2753 of the Public Health Service Act
			 and section 714 of the Employee Retirement
			 Income Security Act of 1974, section 2791(c)(2)(A), and section
			 733(c)(2)(A) of the Employee Retirement Income
			 Security Act of 1974 shall be deemed not to apply.
				155.RegulationsThe Secretaries of Health and Human Services
			 and Labor shall issue such regulations as may be necessary or appropriate to
			 carry out this title. Such regulations shall be issued consistent with section
			 104 of Health Insurance Portability and
			 Accountability Act of 1996. Such Secretaries may promulgate any
			 interim final rules as the Secretaries determine are appropriate to carry out
			 this title.
				IIAPPLICATION OF
			 QUALITY CARE STANDARDS TO GROUP HEALTH PLANS AND HEALTH INSURANCE COVERAGE
			 UNDER THE PUBLIC HEALTH SERVICE ACT
			201.Application to
			 group health plans and group health insurance coverage
				(a)In
			 GeneralSubpart 2 of part A of title XXVII of the
			 Public Health Service Act is amended
			 by adding at the end the following new section:
					
						2707.Patient
				protection standards
							(a)In
				GeneralEach group health plan shall comply with patient
				protection requirements under title I of the Bipartisan Consensus Managed Care
				Improvement Act of 2007, and each health insurance issuer shall comply with
				patient protection requirements under such title with respect to group health
				insurance coverage it offers, and such requirements shall be deemed to be
				incorporated into this subsection.
							(b)NoticeA
				group health plan shall comply with the notice requirement under section 711(d)
				of the Employee Retirement Income Security Act
				of 1974 with respect to the requirements referred to in subsection
				(a) and a health insurance issuer shall comply with such notice requirement as
				if such section applied to such issuer and such issuer were a group health
				plan.
							.
				(b)Conforming
			 AmendmentSection 2721(b)(2)(A) of such Act (42 U.S.C.
			 300gg–21(b)(2)(A)) is amended by inserting (other than section
			 2707) after requirements of such subparts.
				202.Application to
			 individual health insurance coveragePart B of title XXVII of the
			 Public Health Service Act is amended
			 by inserting after section 2752 the following new section:
				
					2753.Patient
				protection standards
						(a)In
				GeneralEach health insurance issuer shall comply with patient
				protection requirements under title I of the Bipartisan Consensus Managed Care
				Improvement Act of 2007 with respect to individual health insurance coverage it
				offers, and such requirements shall be deemed to be incorporated into this
				subsection.
						(b)NoticeA
				health insurance issuer under this part shall comply with the notice
				requirement under section 711(d) of the Employee Retirement Income Security Act of
				1974 with respect to the requirements of such title as if such
				section applied to such issuer and such issuer were a group health
				plan.
						.
			IIIAMENDMENTS TO
			 THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974
			301.Application of
			 patient protection standards to group health plans and group health insurance
			 coverage under the Employee Retirement Income
			 Security Act of 1974
				(a)Subpart B of part 7 of subtitle B of title
			 I of the Employee Retirement Income Security
			 Act of 1974 is amended by adding at the end the following new
			 section:
					
						714.Patient
				protection standards
							(a)In
				GeneralSubject to subsection (b), a group health plan (and a
				health insurance issuer offering group health insurance coverage in connection
				with such a plan) shall comply with the requirements of title I of the
				Bipartisan Consensus Managed Care Improvement Act of 2007 (as in effect as of
				the date of the enactment of such Act), and such requirements shall be deemed
				to be incorporated into this subsection.
							(b)Plan Satisfaction
				of Certain Requirements
								(1)Satisfaction of
				certain requirements through insuranceFor purposes of subsection
				(a), insofar as a group health plan provides benefits in the form of health
				insurance coverage through a health insurance issuer, the plan shall be treated
				as meeting the following requirements of title I of the Bipartisan Consensus
				Managed Care Improvement Act of 2007 with respect to such benefits and not be
				considered as failing to meet such requirements because of a failure of the
				issuer to meet such requirements so long as the plan sponsor or its
				representatives did not cause such failure by the issuer:
									(A)Section 112
				(relating to choice of providers).
									(B)Section 113
				(relating to access to emergency care).
									(C)Section 114
				(relating to access to specialty care).
									(D)Section 115
				(relating to access to obstetrical and gynecological care).
									(E)Section 116
				(relating to access to pediatric care).
									(F)Section 117(a)(1)
				(relating to continuity in case of termination of provider contract) and
				section 117(a)(2) (relating to continuity in case of termination of issuer
				contract), but only insofar as a replacement issuer assumes the obligation for
				continuity of care.
									(G)Section 118
				(relating to access to needed prescription drugs).
									(H)Section 119
				(relating to coverage for individuals participating in approved clinical
				trials.)
									(I)Section 134
				(relating to payment of claims).
									(2)InformationWith
				respect to information required to be provided or made available under section
				121, in the case of a group health plan that provides benefits in the form of
				health insurance coverage through a health insurance issuer, the Secretary
				shall determine the circumstances under which the plan is not required to
				provide or make available the information (and is not liable for the issuer’s
				failure to provide or make available the information), if the issuer is
				obligated to provide and make available (or provides and makes available) such
				information.
								(3)Grievance and
				internal appealsWith respect to the internal appeals process and
				the grievance system required to be established under sections 102 and 104, in
				the case of a group health plan that provides benefits in the form of health
				insurance coverage through a health insurance issuer, the Secretary shall
				determine the circumstances under which the plan is not required to provide for
				such process and system (and is not liable for the issuer’s failure to provide
				for such process and system), if the issuer is obligated to provide for (and
				provides for) such process and system.
								(4)External
				appealsPursuant to rules of the Secretary, insofar as a group
				health plan enters into a contract with a qualified external appeal entity for
				the conduct of external appeal activities in accordance with section 103, the
				plan shall be treated as meeting the requirement of such section and is not
				liable for the entity’s failure to meet any requirements under such
				section.
								(5)Application to
				prohibitionsPursuant to rules of the Secretary, if a health
				insurance issuer offers health insurance coverage in connection with a group
				health plan and takes an action in violation of any of the following sections,
				the group health plan shall not be liable for such violation unless the plan
				caused such violation:
									(A)Section 131
				(relating to prohibition of interference with certain medical
				communications).
									(B)Section 132
				(relating to prohibition of discrimination against providers based on
				licensure).
									(C)Section 133
				(relating to prohibition against improper incentive arrangements).
									(D)Section 135
				(relating to protection for patient advocacy).
									(6)ConstructionNothing
				in this subsection shall be construed to affect or modify the responsibilities
				of the fiduciaries of a group health plan under part 4 of subtitle B.
								(7)Application to
				certain prohibitions against retaliationWith respect to
				compliance with the requirements of section 135(b)(1) of the Bipartisan
				Consensus Managed Care Improvement Act of 2007, for purposes of this subtitle
				the term group health plan is deemed to include a reference to an
				institutional health care provider.
								(c)Enforcement of
				Certain Requirements
								(1)ComplaintsAny
				protected health care professional who believes that the professional has been
				retaliated or discriminated against in violation of section 135(b)(1) of the
				Bipartisan Consensus Managed Care Improvement Act of 2007 may file with the
				Secretary a complaint within 180 days of the date of the alleged retaliation or
				discrimination.
								(2)InvestigationThe
				Secretary shall investigate such complaints and shall determine if a violation
				of such section has occurred and, if so, shall issue an order to ensure that
				the protected health care professional does not suffer any loss of position,
				pay, or benefits in relation to the plan, issuer, or provider involved, as a
				result of the violation found by the Secretary.
								(d)Conforming
				RegulationsThe Secretary may issue regulations to coordinate the
				requirements on group health plans under this section with the requirements
				imposed under the other provisions of this
				title.
							.
				(b)Satisfaction of
			 ERISA Claims Procedure RequirementSection 503 of such Act (29
			 U.S.C. 1133) is amended by inserting (a) after
			 Sec.
			 503. and by adding at the end the following new subsection:
					
						(b)In the case of a
				group health plan (as defined in section 733) compliance with the requirements
				of subtitle A of title I of the Bipartisan Consensus Managed Care Improvement
				Act of 2007 in the case of a claims denial shall be deemed compliance with
				subsection (a) with respect to such claims
				denial.
						.
				(c)Conforming
			 Amendments(1)Section 732(a) of such
			 Act (29 U.S.C. 1185(a)) is amended by striking section 711 and
			 inserting sections 711 and 714.
					(2)The table of contents in section 1 of
			 such Act is amended by inserting after the item relating to section 713 the
			 following new item:
						
							
								Sec. 714. Patient protection
				standards.
							
							.
					(3)Section 502(b)(3) of such Act (29
			 U.S.C. 1132(b)(3)) is amended by inserting (other than section 135(b) of
			 the Bipartisan Consensus Managed Care Improvement Act of 2007, as incorporated
			 into this subsection under section 714 of this Act) after part
			 7.
					302.ERISA
			 preemption not to apply to certain actions involving health insurance
			 policyholders
				(a)In
			 GeneralSection 514 of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1144) is amended by adding at the end the following
			 subsection:
					
						(f)Preemption Not To
				Apply to Certain Actions Arising Out of Provision of Health Benefits
							(1)Non-preemption
				of certain causes of action
								(A)In
				generalExcept as provided in this subsection, nothing in this
				title shall be construed to invalidate, impair, or supersede any cause of
				action by a participant or beneficiary (or the estate of a participant or
				beneficiary) under State law to recover damages resulting from personal injury
				or for wrongful death against any person—
									(i)in
				connection with the provision of insurance, administrative services, or medical
				services by such person to or for a group health plan as defined in section
				733), or
									(ii)that arises out
				of the arrangement by such person for the provision of such insurance,
				administrative services, or medical services by other persons.
									(B)Limitation on
				punitive damagesThe plan or issuer is not liable for any
				punitive, exemplary, or similar damages in the case of a cause of action
				brought under subparagraph (A) if—
									(i)it
				relates to an externally appealable decision (as defined in subsection (a)(2)
				of section 103 of the Bipartisan Consensus Managed Care Improvement Act of
				2007);
									(ii)an external
				appeal with respect to such decision was completed under such section
				103;
									(iii)in the case such
				external appeal was initiated by the plan or issuer filing the request for the
				external appeal, the request was filed on a timely basis before the date the
				action was brought or, if later, within 30 days after the date the externally
				appealable decision was made; and
									(iv)the plan or issuer
				complied with the determination of the external appeal entity upon receipt of
				the determination of the external appeal entity.
									The
				provisions of this subparagraph supersede any State law or common law to the
				contrary.(C)Personal injury
				definedFor purposes of this subsection, the term personal
				injury means a physical injury and includes an injury arising out of the
				treatment (or failure to treat) a mental illness or disease.
								(2)Exception for
				employers and other plan sponsors
								(A)In
				generalSubject to subparagraph (B), paragraph (1) does not
				authorize—
									(i)any
				cause of action against an employer or other plan sponsor maintaining the group
				health plan (or against an employee of such an employer or sponsor acting
				within the scope of employment), or
									(ii)a
				right of recovery or indemnity by a person against an employer or other plan
				sponsor (or such an employee) for damages assessed against the person pursuant
				to a cause of action under paragraph (1).
									(B)Special
				ruleSubparagraph (A) shall not preclude any cause of action
				described in paragraph (1) against an employer or other plan sponsor (or
				against an employee of such an employer or sponsor acting within the scope of
				employment) if—
									(i)such action is
				based on the employer’s or other plan sponsor’s (or employee’s) exercise of
				discretionary authority to make a decision on a claim for benefits covered
				under the plan or health insurance coverage in the case at issue; and
									(ii)the exercise by
				such employer or other plan sponsor (or employee) of such authority resulted in
				personal injury or wrongful death.
									(C)ExceptionThe
				exercise of discretionary authority described in subparagraph (B)(i) shall not
				be construed to include—
									(i)the decision to
				include or exclude from the plan any specific benefit;
									(ii)any decision to
				provide extra-contractual benefits; or
									(iii)any decision not
				to consider the provision of a benefit while internal or external review is
				being conducted.
									(3)Futility of
				exhaustionAn individual bringing an action under this subsection
				is not required to exhaust administrative processes under section 102 or 103 of
				the Bipartisan Consensus Managed Care Improvement Act of 2007 where the injury
				to or death of such individual has occurred before the completion of such
				processes.
							(4)ConstructionNothing
				in this subsection shall be construed as—
								(A)permitting a cause
				of action under State law for the failure to provide an item or service which
				is specifically excluded under the group health plan involved; or
								(B)as preempting a
				State law which requires an affidavit or certificate of merit in a civil
				action.
								.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply to acts and
			 omissions occurring on or after the date of the enactment of this Act from
			 which a cause of action arises.
				IVAPPLICATION TO
			 GROUP HEALTH PLANS UNDER THE INTERNAL REVENUE CODE OF 1986
			401.Amendments to
			 the Internal Revenue Code of 1986
				(a)In
			 generalSubchapter B of
			 chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
					
						9813.Standard
				relating to patient freedom of choiceA group health plan shall comply with the
				requirements of title I of the Bipartisan Consensus Managed Care Improvement
				Act of 2007 (as in effect as of the date of the enactment of such Act), and
				such requirements shall be deemed to be incorporated into this
				section.
						.
				(b)Conforming
			 amendmentThe table of sections of such subchapter is amended by
			 adding at the end the following new item:
					
						
							Sec. 9813. Standard relating to patient
				freedom of
				choice.
						
						.
				VEFFECTIVE DATES;
			 COORDINATION IN IMPLEMENTATION
			501.Effective
			 dates
				(a)Group Health
			 Coverage
					(1)In
			 generalSubject to paragraph (2), the amendments made by sections
			 201(a), 301, and 401 (and title I insofar as it relates to such sections) shall
			 apply with respect to group health plans, and health insurance coverage offered
			 in connection with group health plans, for plan years beginning on or after
			 January 1, 2008 (in this section referred to as the general effective
			 date) and also shall apply to portions of plan years occurring on and
			 after such date.
					(2)Treatment of
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers ratified before the date of
			 enactment of this Act, the amendments made by sections 201(a), 301, and 401
			 (and title I insofar as it relates to such sections) shall not apply to plan
			 years beginning before the later of—
						(A)the date on which
			 the last collective bargaining agreements relating to the plan terminates
			 (determined without regard to any extension thereof agreed to after the date of
			 enactment of this Act), or
						(B)the general
			 effective date.
						For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by this Act shall not be treated as a
			 termination of such collective bargaining agreement.(b)Individual
			 Health Insurance CoverageThe amendments made by section 202
			 shall apply with respect to individual health insurance coverage offered, sold,
			 issued, renewed, in effect, or operated in the individual market on or after
			 the general effective date.
				502.Coordination in
			 implementationThe Secretary
			 of Labor, the Secretary of Health and Human Services, and the Secretary of the
			 Treasury shall ensure, through the execution of an interagency memorandum of
			 understanding among such Secretaries, that—
				(1)regulations,
			 rulings, and interpretations issued by such Secretaries relating to the same
			 matter over which such Secretaries have responsibility under the provisions of
			 this Act (and the amendments made thereby) are administered so as to have the
			 same effect at all times; and
				(2)coordination of
			 policies relating to enforcing the same requirements through such Secretaries
			 in order to have a coordinated enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
				VIHEALTH CARE
			 PAPERWORK SIMPLIFICATION
			601.Health care
			 paperwork simplification
				(a)Establishment of
			 Panel
					(1)EstablishmentThere
			 is established a panel to be known as the Health Care Panel to Devise a Uniform
			 Explanation of Benefits (in this section referred to as the
			 Panel).
					(2)Duties of
			 panel
						(A)In
			 generalThe Panel shall devise a single form for use by
			 third-party health care payers for the remittance of claims to
			 providers.
						(B)DefinitionFor
			 purposes of this section, the term third-party health care payer
			 means any entity that contractually pays health care bills for an
			 individual.
						(3)Membership
						(A)Size and
			 compositionThe Secretary of Health and Human Services shall
			 determine the number of members and the composition of the Panel. Such Panel
			 shall include equal numbers of representatives of private insurance
			 organizations, consumer groups, State insurance commissioners, State medical
			 societies, State hospital associations, and State medical specialty
			 societies.
						(B)Terms of
			 appointmentThe members of the Panel shall serve for the life of
			 the Panel.
						(C)VacanciesA
			 vacancy in the Panel shall not affect the power of the remaining members to
			 execute the duties of the Panel, but any such vacancy shall be filled in the
			 same manner in which the original appointment was made.
						(4)Procedures
						(A)MeetingsThe
			 Panel shall meet at the call of a majority of its members.
						(B)First
			 meetingThe Panel shall convene not later than 60 days after the
			 date of the enactment of the Bipartisan Consensus Managed Care Improvement Act
			 of 2007.
						(C)QuorumA
			 quorum shall consist of a majority of the members of the Panel.
						(D)HearingsFor
			 the purpose of carrying out its duties, the Panel may hold such hearings and
			 undertake such other activities as the Panel determines to be necessary to
			 carry out its duties.
						(5)Administration
						(A)CompensationExcept
			 as provided in subparagraph (B), members of the Panel shall receive no
			 additional pay, allowances, or benefits by reason of their service on the
			 Panel.
						(B)Travel expenses
			 and per diemEach member of the Panel who is not an officer or
			 employee of the Federal Government shall receive travel expenses and per diem
			 in lieu of subsistence in accordance with sections 5702 and 5703 of title 5,
			 United States Code.
						(C)Contract
			 authorityThe Panel may contract with and compensate government
			 and private agencies or persons for items and services, without regard to
			 section 3709 of the Revised Statutes (41 U.S.C. 5).
						(D)Use of
			 mailsThe Panel may use the United States mails in the same
			 manner and under the same conditions as Federal agencies and shall, for
			 purposes of the frank, be considered a commission of Congress as described in
			 section 3215 of title 39, United States Code.
						(E)Administrative
			 support servicesUpon the request of the Panel, the Secretary of
			 Health and Human Services shall provide to the Panel on a reimbursable basis
			 such administrative support services as the Panel may request.
						(6)Submission of
			 formNot later than 2 years after the first meeting, the Panel
			 shall submit a form to the Secretary of Health and Human Services for use by
			 third-party health care payers.
					(7)TerminationThe
			 Panel shall terminate on the day after submitting the form under paragraph
			 (6).
					(b)Requirement for
			 Use of Form by Third-Party Care PayersA third-party health care
			 payer shall be required to use the form devised under subsection (a) for plan
			 years beginning on or after 5 years following the date of the enactment of this
			 Act.
				
